DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10401875. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipate current application claims.
. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Wherein claim 6 recites “is located away from the limit of the range of position” is unclear. How does one of ordinary skill in the art determine “away” in the context of this limitation? There is no reference or guidelines to apply such a limitation. It is unclear to what the limitation requires. The claim is understood to have some threshold portion for an actuator. 
Claims 13 and 20 are rejected by similar rationale of claim 6 above. 


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 


 Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140117918 (“Park”).

As per claim 1 Park discloses a method of controlling a position of a structure, comprising [Fig.1, Fig. 9 control an actuator]:
using an actuator controller to perform the steps of [Fig. 9]:
receiving a position command indicating a desired position for the structure, wherein the structure is configured to move over a mechanical range of positions [¶ 35 sliding mode control signal, Fig. 1, Fig. 9];
receiving a position feedback signal indicating the position of the structure [¶ 29 position… feedback signal, Fig. 1, Fig. 9];
generating a position control signal based on a difference between the desired position and the position of the structure indicated by the position feedback signal [¶ 29 generates the control signal based on a difference between the desired position an d the actual position, Fig. 1, Fig. 9];
[¶ 29 control signal, ¶ 30 drive feedback signal to desired position (where to stop)];
generating a stop control signal based on a difference between the stop feedback signal and a stop condition for the structure, wherein the stop condition defines a stop for the structure [¶ 33 error signal (relative to magnitude of first converted signals), ¶ 34 receives the difference signal to generate the second control signal, ¶ 35 based on a comparison of the error signal with predetermined threshold,  sliding mode control signal and the second control signal]; 
selecting a one of the position control signal and the stop control signal as an actuator control signal by selecting the position control signal to be the actuator control signal in response to a determination that a magnitude of the position control signal is smaller than a magnitude of the stop control signal and selecting the stop control signal to be the actuator control signal in response to a determination that the magnitude of the stop control signal is smaller than the magnitude of the position control signal, wherein the actuator control signal indicates a direction and magnitude of movement of an actuator in response to the actuator control signal [¶ 35 If the error signal is greater than or equal to the threshold, the selector selects the sliding mode control signal, i.e., the selector provides the sliding mode control signal as the output. If the error signal is less than the threshold, the selector selects the second control signal as the output signal]; and
providing the actuator control signal to the actuator for controlling the position of the structure, wherein the actuator moves the structure toward the desired position when the actuator control signal provided to the actuator is the position control signal and moves the structure [Fig. 1, Fig. 9 control the position of the actuator (based on decision tree)].
The claim states “generating a stop control signal based on a difference between the stop feedback signal and a stop condition for the structure, wherein the stop condition defines a stop for the structure”. The claim is broadly interpreted to require feedback signals for determining proper control signals. It is not clear if some specific algorithm or mathematical formula is used for determine signal differences or if signals are merely compared as reference for determining amount of motion necessary. It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Park to include different signal processing schemes for determining a control signal for an actuator for desired motion criteria for improving precision controls of an actuator in a manner that is in line with its own capabilities.   

As per claim 7 Park discloses an apparatus, comprising: 
a position controller configured to receive a position command indicating a desired position for a structure, wherein the structure is configured to move over a mechanical range of positions, receive a position feedback signal indicating a position of the structure, and generate a position control signal based on a difference between the desired position and the position indicated by the position feedback signal [¶ 29 generates the control signal based on a difference between the desired position an d the actual position, Fig. 1, Fig. 9 control an flap]; 
[¶ 30 drive feedback signal to desired position (where to stop), ¶ 33 error signal (relative to magnitude of first converted signals), ¶ 34 receives the difference signal to generate the second control signal, ¶ 35 based on a comparison of the error signal with predetermined threshold,  sliding mode control signal and the second control signal]; and
a control signal selector configured to select a one of the position control signal and the stop control signal as an actuator control signal by selecting the position control signal to be the actuator control signal in response to a determination that a magnitude of the position control signal is smaller than a magnitude of the stop control signal and selecting the stop control signal to be the actuator control signal in response to a determination that the magnitude of the stop control signal is smaller than the magnitude of the position control signal, wherein the actuator control signal indicates a direction and magnitude of movement of an actuator in response to the actuator control signal, and provide the actuator control signal to the actuator for controlling the position of the structure, wherein the actuator moves the structure toward the desired position when the actuator control signal provided to the actuator is the position control signal and moves the structure toward a position corresponding to the stop condition when the actuator control signal provided to the actuator is the stop control signal [¶ 35 If the error signal is greater than or equal to the threshold, the selector selects the sliding mode control signal, i.e., the selector provides the sliding mode control signal as the output. If the error signal is less than the threshold, the selector selects the second control signal as the output signal, Fig. 1, Fig. 9 control the position of the actuator (based on decision tree/position signal)].
The claim states “generating a stop control signal based on a difference between the stop feedback signal and a stop condition for the structure, wherein the stop condition defines a stop for the structure”. The claim is broadly interpreted to require feedback signals for determining proper control signals. It is not clear if some specific algorithm or mathematical formula is used for determine signal differences or if signals are merely compared as reference for determining amount of motion necessary. It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Park to include different signal processing schemes for determining a control signal for an actuator for desired motion criteria for improving precision controls of an actuator in a manner that is in line with its own capabilities.   

As per claim 14 Park discloses an apparatus, comprising:
a position controller configured to receive a position command indicating a desired position for a structure, wherein the structure is configured to move over a mechanical range of positions, receive a position feedback signal indicating a position of the structure [¶ 35 sliding mode control signal, Fig. 1, Fig. 9],
and generate a position control signal based on a difference between the desired position and the position indicated by the position feedback signal [¶ 29 generates the control signal based on a difference between the desired position an d the actual position, Fig. 1, Fig. 9];
a stop controller configured to receive a stop feedback signal indicating a condition of the structure relative to the position of the structure and generate a stop control signal based on a [¶ 29 control signal, ¶ 30 drive feedback signal to desired position (where to stop)]; and
a control signal selector configured to select a one of the position control signal and the stop control signal as an actuator control signal by selecting the position control signal to be the actuator control signal in response to a determination that a magnitude of the position control signal is larger than a magnitude of the stop control signal and selecting the stop control signal to be the actuator control signal in response to a determination that the magnitude of the stop control signal is larger than the magnitude of the position control signal, wherein the actuator control signal indicates a direction and magnitude of movement of an actuator in response to the actuator control signal, and provide the actuator control signal to the actuator for controlling the position of the structure, wherein the actuator moves the structure toward the desired position when the actuator control signal provided to the actuator is the position control signal and moves the structure toward a position corresponding to the stop condition when the actuator control signal provided to the actuator is the stop control signal [¶ 35 If the error signal is greater than or equal to the threshold, the selector selects the sliding mode control signal, i.e., the selector provides the sliding mode control signal as the output. If the error signal is less than the threshold, the selector selects the second control signal as the output signal, Fig. 1, Fig. 9 control the position of the actuator (based on decision tree/position signal)].
The claim states “generating a stop control signal based on a difference between the stop feedback signal and a stop condition for the structure, wherein the stop condition defines a stop for the structure”. The claim is broadly interpreted to require feedback signals for determining proper control signals. It is not clear if some specific algorithm or mathematical formula is used 

As per claims 2, 8, and 15 Park discloses further wherein: the position feedback signal indicates a position of the actuator [¶ 14 ; and the stop feedback signal indicates the position of the structure other than by identifying the position of the actuator [¶ 14 error based on feedback signal of actuator (which is used to be indicative of position)].

As per claims 3, 9, and 16 Park discloses further wherein the stop feedback signal and the stop condition are selected from: the stop feedback signal indicates an angle of the structure and the stop condition indicates a stop angle for the structure; the stop feedback signal indicates a distance of a surface of the structure from a reference and the stop condition indicates a stop distance from the reference; and the stop feedback signal indicates a force on the structure and the stop condition indicates an allowed force on the structure [¶ 1 positioning command is expressed as an angle, ¶ 28 varying angle by varying angle of shaft, ¶ 35 error signal and predetermined threshold (signals expressed as angles)].

As per claims 4, 10, and 17 Park discloses further wherein the actuator is selected from a linear actuator and a rotary actuator [Fig. 1, ¶ 28 provided by varying angle of the shaft,  other types control… moved in rotation, translation…, ¶ 40 angle of the motor shaft (at least rotary actuation)].

As per claims 5, 12, and 19 Park discloses further wherein: when the position of the structure is within a first portion of the range of positions, the actuator controller is used to perform the step of selecting the position control signal to be the actuator control signal in response to the determination that the magnitude of the position control signal is smaller than the magnitude of the stop control signal and selecting the stop control signal to be the actuator control signal in response to the determination that the magnitude of the stop control signal is smaller than the magnitude of the position control signal [¶ 35 If the error signal is greater than or equal to the threshold, the selector selects the sliding mode control signal, i.e., the selector provides the sliding mode control signal as the output. If the error signal is less than the threshold, the selector selects the second control signal as the output signal, Fig. 1, Fig. 9] and 
when the position of the structure is within a second portion of the range of positions, the actuator controller selects the position control signal to be the actuator control signal [¶ 31 threshold is set at 1% of full scale, ¶ 35 If the error signal is greater than or equal to the threshold, the selector selects the sliding mode control signal, i.e., the selector provides the sliding mode control signal as the output. If the error signal is less than the threshold, the selector selects the second control signal as the output signal, Fig. 1, Fig. 9 (one portion is understood as the range of positions before the stop/threshold, another portion is around the threshold)].

As per claim 6, 13, and 20 Park discloses further wherein: the first portion of the range of positions is located adjacent to a limit of the range of positions; and the second portion of the range of positions is located away from the limit of the range of positions [¶ 31 threshold is set at 1% of full scale ¶ 35 If the error signal is greater than or equal to the threshold, the selector selects the sliding mode control signal, i.e., the selector provides the sliding mode control signal as the output. If the error signal is less than the threshold, the selector selects the second control signal as the output signal, Fig. 1, Fig. 9 (one portion is understood as the range of positions before the stop/threshold, another portion is at the threshold)]..

As per claim 11 Park discloses further wherein the structure is selected from the group of structures consisting of an aileron, an elevator, a rudder, a spoiler, a flap, a slat, and an air brake[¶ 1 discloses use for flight control flaps, ¶ 28 connected to control element, such as a flap].
As per claim 18 Park discloses further wherein the structure comprises a flight control surface on an aircraft [¶ 1 discloses use for flight control flaps,¶ 28 connected to control element, such as a flap].


	Additional Art to Consider
Application Pat No. 5310136, HELICOPTER INTEGRATED FIRE AND FLIGHT CONTROL HAVING CONSTRAINT LIMITING CONTROL, further includes a system that uses a technique that limits structure movement of flight structures through actuators. The system uses limited axis command signal is used to create constraints from the pilots control inputs. This is similar to the Applicant’s invention in that Applicant’s using flight structure constraints to prevent certain range of motions of flight structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662